     Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 1 of 6 PageID #: 165



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00249

RICHARD EDGAR SPINKS



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion for Compassionate Release, [ECF No. 44],

filed by Defendant Richard Edgar Spinks. Mr. Spinks filed a supplement, [ECF No.

46], to his Motion. The Government has responded, [ECF No. 47]. After considering

both Defendant’s Motion and the supplement, the Motion, [ECF No. 44] is DENIED

without prejudice for the reasons that follow.

     I.      Background

          On December 19, 2019, Mr. Spinks pleaded guilty to being a Felon in

Possession of a Firearm in violation of 18 U.S.C. §§ 922(g) and 924(a)(1). [ECF No.

23]. On June 18, 2020, I sentenced Mr. Spinks to a term of 18 months imprisonment

followed by 3 years of supervised release. [ECF No. 38]. He now petitions the court

for compassionate release based on the combination of his medical issues, the COVID-

19 pandemic, and the conditions of prison. See [ECF Nos 44, 46].
    Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 2 of 6 PageID #: 166



   II.      Discussion

         The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s [(“BOP”)] authority over compassionate release petitions and authorizes the

district courts to exercise their independent discretion to determine whether there

are ‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

         For me to reduce Mr. Spinks ’s sentence under compassionate release, I must

find that Mr. Spinks has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that his release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). To find “extraordinary and compelling reasons” exist by

reason of COVID-19, Mr. Spinks must demonstrate that he has a medical condition

listed by the Centers for Disease Control and Prevention (“CDC”) as causing an

increased risk of severe illness from COVID-19 and that he is at a facility which has

effectively prevented the spread of the virus. See United States v. John Delaney

Wilson, ––– F. Supp.3d ––––, ––––, No. 2:18-cr-00295, 2020 WL 4287592 at *2


                                          2
   Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 3 of 6 PageID #: 167



(S.D.W. Va. July 27, 2020).

      a. Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

      Section 3582(c)(1)(A) provides that:
             … the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment…

18 U.S.C. 3582(c)(1)(A) (emphasis added). Prior to the enactment of the First Step

Act, only the Director of BOP could file a motion for compassionate release. The First

Step Act amended this provision to permit an inmate to file a motion in federal court

seeking compassionate release, provided certain circumstances were satisfied. In the

wake of the COVID-19 pandemic, there has been significant litigation regarding

compassionate release and the proper interpretation of the triggering events that §

3582(c)(1)(A) requires in order for a prisoner to access the courts. See e.g., United

States v. Thompson, ––– F. Supp.3d ––––, ––––, No. 2:18-CR-00105, 2020 WL

2121371, at *4 (S.D.W. Va. May 5, 2020) (collecting cases). Put plainly, the court may

modify a term of imprisonment upon the earliest of one of three events:

         1. When the Director of the BOP has made a motion;

         2. When the defendant has exhausted his or her administrative remedies

             with the BOP and petitioned the court;




                                          3
      Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 4 of 6 PageID #: 168



           3. When 30 days have lapsed from the date of the request to the BOP and

              defendant has petitioned the court.

Id.

        The language of the statute is clear. There are two ways for a defendant to

petition the court for compassionate release. And those two options are alternatives,

as evidenced by the statute’s decree that a court may reduce a term of imprisonment

upon the occurrence of option one “or” option two “whichever is earlier.” 18 U.S.C. §

5382(c)(1)(A). With the first option, the defendant must fully complete the BOP’s

administrative appeals process. See id. With the second option, “the statute’s plain

text states only that thirty days must past after the defendant requests

compassionate release from the warden. No more, no less.” United States v. Brown,

No. 4:05-CR-00227-1, 2020 WL 2091802, at *3 (S.D. Iowa Apr. 29, 2020).

        In Thompson, I found that the exhaustion requirement of the statute is

mandatory. See Thompson, 2020 WL 2121371, at *4. Other district courts have found

though that the exhaustion requirement of the statute is futile for defendants housed

in non-federal facilitates and thus does not bar courts from considering requests from

such defendants. See e.g., United States v. Arreola-Bretado, No. 3:19-CR-03410-BTM,

2020 WL 2535049, at *2 (S.D. Cal. May 15, 2020) (“This Court can envision no

situation more futile than being required to petition to a BOP warden who does not

exist.”); United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at

*1 (E.D. Wash. Mar. 31, 2020) (finding exhaustion of administrative remedies futile


                                          4
    Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 5 of 6 PageID #: 169



where defendant had not been designated to a BOP facility and was currently serving

sentence at county jail. BOP indicated “that the exhaustion of administrative appeals

process was no[t] applicable or possible”); United States v. Barringer, No. CR PJM

13-0129, 2020 WL 2557035, at *3 (D. Md. May 19, 2020) (“Since he is not incarcerated

at a Bureau of Prisons facility, there is no Bureau of Prisons warden to whom he can

submit a request for a reduction in sentence. Simply put, the exhaustion of the

administrative process is not only futile, it is complete because Barringer has done

all he can to exhaust his administrative remedies.”); See United States v. Norris, 2020

WL 2110640, at *2 (E.D.N.C. Apr. 30, 2020) (finding that the defendant had

exhausted his administrative remedies in similar circumstances).

      In this case, at the time that Mr. Spinks petitioned the court for release, he

was unable to lodge a request with BOP because he had not yet been designated or

transferred to a BOP facility. See [ECF No. 44]. When he filed his motion, he was in

the custody of the U.S. Marshal Service and thus administrative exhaustion was

futile. On July 27, 2020, however, Defendant arrived at FCI-Allenwood. See [ECF No.

47]. Mr. Spinks is now in the custody of BOP. He therefore must exhaust

administrative remedies as required by § 3582(c)(1)(A). At this point, he has not done

so. Accordingly, his Motion is DENIED without prejudice.

   III.   Conclusion

   Defendant’s Motion for Compassionate Release, [ECF No. 44] is DENIED without

prejudice. The court DIRECTS the Clerk to send a copy of this Order to the defendant


                                          5
   Case 2:19-cr-00249 Document 49 Filed 08/07/20 Page 6 of 6 PageID #: 170



and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                                   ENTER:       August 7, 2020




                                         6
